       Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 1 of 20



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RENEISHA KNIGHT, on behalf of
herself and all other similarly situated    Civil Action No.
consumers,
                                            2:17-cv-3118-MAK
                   Plaintiff,
      vs.

MIDLAND CREDIT MANAGEMENT,
INC.,

                   Defendant.


    DEFENDANT, MIDLAND CREDIT MANAGEMENT, INC.'S ANSWER TO
            PLAINTIFF'S SECOND AMENDED COMPLAINT

      AND NOW comes Defendant, Midland Credit Management, Inc. ("MCM")

by and through its undersigned counsel, Marshall Dennehey Warner Coleman

& Goggin, P.C., and hereby answers the Second Amended Complaint of

Plaintiff, Reneisha Knight ("Plaintiff").    In support thereof, MCM avers as

follows:

                       ANSWER TO NATURE OF ACTION

      1.    Admitted in part and denied in part. MCM admits that Plaintiff

filed a lawsuit against it premised on claims pursuant to the Fair Debt

Collection Practices Act, 15 U.S.C. §1692a, et seq. ("FDCPA").   MCM further

admits that Plaintiff asserts both individual and class claims against MCM

under the FDCPA. MCM denies any liability or wrongful conduct under the

FDCPA or otherwise.
         Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 2 of 20



                   ANSWER TO JURISDICTION AND VENUE

      2.     Denied. The allegations in this paragraph call for a conclusion of

law and are denied as such. MCM refers all questions of law to the Court.

      3.     Denied.   The allegations in this paragraph call for conclusion of

law and are denied as such. MCM refers all questions of law to the Court.

                             ANSWER TO PARTIES

      4.     Admitted in part and denied in part. MCM admits, on information

and belief, that Plaintiff is a natural person. MCM lacks sufficient information

or belief as to whether Plaintiff was a resident of Philadelphia, Pennsylvania, at

all time relevant to the allegations set forth in the Complaint and, therefore,

MCM denies this allegation. MCM also lacks sufficient information or belief as

to whether Plaintiff is a "consumer" as defined by 15 U.S.C. §1692a(3) and,

therefore, MCM denies this allegation.

      5.     Admitted in part and denied in part.      MCM admits that it is a

business that maintains a location at the address set out in this paragraph and

that, at times, it attempts to collect consumer debts. Finally, whether MCM is

a "debt collector", with respect to Plaintiff's valid and delinquent debt

obligation, as that phrase is defined and applied under the FDCPA calls for a

conclusion of law and is denied as such. MCM refers all questions of law to the

Court.

                       ANSWER TO FACTUAL STATEMENT

      6.     Admitted in part and denied in part. MCM admits that its records

reflect that a letter, dated July 20, 2016, was issued on behalf of MCM to



                                         2
       Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 3 of 20



Plaintiff. MCM further admits that Plaintiff has attached a redacted copy of

MCM's July 20, 2016 letter to her Complaint as Exhibit "A." MCM denies any

characterization of the July 20, 2016 letter, (hereafter "MCM Letter"), as it is a

writing, which speaks for itself.

      7.    Denied. MCM lacks sufficient information or belief as to whether

the debt was incurred for personal, family or household purposes and not for

business purposes and, therefore, MCM denies this allegation.

      8.    Denied. The allegations in this paragraph constitute conclusions

of law and are denied as such. Moreover, MCM denies that the MCM Letter

was (i) false, deceptive and misleading, (ii) ambiguous, and/or (iii) resulted in

multiple interpretations of its language.

      9.    Admitted in part and denied in part. MCM admits that Plaintiff

has pasted a portion of the MCM Letter that provides a settlement offer of 40%

off of Plaintiff's balance to assist Plaintiff in paying her valid and delinquent

debt obligation.   MCM further admits that the MCM Letter clearly states that

after MCM receives the final payment on the amount of the debt, whether

through settlement or payment in full, MCM will deem the account paid. MCM

finally admits that this section of the MCM Letter contains an asterisk that

guides Plaintiff into better understanding how payments would be reflected on

her credit reports. Unless otherwise admitted, MCM denies the allegations in

this paragraph as the MCM Letter is a writing that speaks for itself.

      10.   Admitted in part and denied in part. MCM admits that Plaintiff

identifies another part of the MCM Letter in this paragraph.        MCM further



                                        3
       Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 4 of 20



admits that MCM plainly sets out three settlement options in this section, a

discount of 40% where Plaintiff pays a settlement amount in 20 days; a

discount of 20% on her debt if she pays over six months; and a third option,

where Plaintiff pays her debt in full for an amount as low as $50 per month

until the balance is satisfied.   Unless otherwise admitted, MCM denies any

characterization of the MCM Letter, as it is a writing, which speaks for itself.

      11.    Admitted in part and denied in part. MCM admits that the MCM

Letter links this section of the MCM Letter with the statement "After receiving

your final payment, we will consider the account paid *". MCM further admits

that this section of the MCM Letter plainly informs Plaintiff that if she pays

under Options 1 or 2, MCM will report the account as Paid in Full for less than

the full balance, and if she pays the full balance under Option 3, MCM will

report the account as Paid in Full.    Finally, MCM admits that the language in

this section of the MCM Letter accurately tracks the language that would

appear on a credit report had Plaintiff decided to take advantage of the Options

set out in the MCM Letter to resolve her debt.        Unless otherwise admitted,

MCM denies any characterization of the MCM Letter, as it is a writing, which

speaks for itself.

      12.    Admitted in part and denied in part. MCM admits that the Third

Circuit has imposed an objective standard in examining collection letters to

determine whether such letter violates the FDCPA - through the objective eyes

of a reasonable least sophisticated consumer, possessing the ability to read the

letter in its entirety, and the ability to comprehend the letter upon such



                                         4
          Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 5 of 20



reading, with requisite due care.1 Unless otherwise admitted, MCM denies the

allegations in this paragraph.

      13.     Denied.   MCM denies that the MCM Letter has any different

interpretations.    Again, a plain reading of the MCM Letter unambiguously

shows a reasonable least sophisticated consumer reading the MCM Letter that

if she paid her debt via Options 1 or 2, MCM will credit report the account as

"Paid in Full for less than the full balance", and if she pays the full balance

under Option 3, MCM will credit report the account as "Paid in Full".         See

Exhibit "A" to Plaintiff's Second Amended Complaint.           MCM denies the

remaining alleges as they consist of mischaracterizations of the content of the

MCM Letter, a writing that speaks for itself.

      14.     Denied. MCM denies that it is ambiguous as to whom Defendant

will report Plaintiff’s credit information. A factual basis for these conclusions

drawn by Plaintiff in her attempt to craft a claim premised on her willful

blindness of the plain language of the MCM Letter is demanded of Plaintiff.

      15.     Admitted in part and denied in part.   MCM admits that the use of

the word “report” in the context of the letter means, and can only mean, credit

report.    MCM denies there is any other reasonable interpretation of the use of

the word “report.” Unless otherwise admitted, MCM denies the allegations in

this paragraph.


1
  Basically, the Third Circuit has determined that in considering whether a
collection letter violates the FDCPA, the courts should not entertain bizarre,
idiosyncratic, willfully blind, unobservant or out-of-context assertions, but only
those claims that arise by virtue of a reasonable and plain reading of the
content of the letter in its entirety.

                                        5
        Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 6 of 20



       16.   Denied. MCM denies the bizarre and contrived reading of the MCM

Letter suggested by Plaintiff in this paragraph.      A factual basis for these

conclusions drawn by Plaintiff in her attempt to craft a claim premised on her

willful blindness of the plain language in the MCM Letter is demanded of

Plaintiff.

       17.   Denied. MCM denies the bizarre and contrived reading of the MCM

Letter suggested by Plaintiff in this paragraph.      A factual basis for these

conclusions drawn by Plaintiff in her attempt to craft a claim premised on her

willful blindness of the plain language in the MCM Letter is demanded of

Plaintiff.

       18.   Denied. The allegations in this paragraph constitute conclusions

of law and are denied as such. Moreover, MCM denies that the MCM Letter

was false, deceptive and misleading, or that the least sophisticated consumer

would be confused as to how her account information would be reported. MCM

denies the bizarre and contrived reading of the MCM Letter suggested by

Plaintiff in this paragraph.   A factual basis for these conclusions drawn by

Plaintiff in her attempt to craft a claim premised on her willful blindness of the

plain language of the MCM is demanded of Plaintiff.

       19.   Admitted in part and denied in part. MCM admits that the MCM

Letter plainly provides that Option 3 is a route to full payment where the

consumer is provided the option to pay $50 up until the full debt is paid. MCM

denies the bizarre and contrived reading of the MCM Letter suggested by

Plaintiff in this paragraph, that Option 3 results in a discount. A factual basis



                                        6
        Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 7 of 20



for this conclusions drawn by Plaintiff in her attempt to craft a claim premised

on her willful blindness of the plain language in the MCM Letter is demanded

of Plaintiff. Unless otherwise admitted, the allegations in this paragraph are

denied.

       20.   Denied. The allegations in this paragraph constitute conclusions

of law and are denied as such. Moreover, MCM denies that the MCM Letter

was false, deceptive and misleading.

       21.   Denied. MCM denies that the MCM Letter is ambiguous as to how

Defendant will credit report Plaintiff’s account information. A factual basis for

these conclusions drawn by Plaintiff in her attempt to craft a claim premised

on her willful blindness of the plain language of the MCM Letter is demanded of

Plaintiff.

       22.   Denied.   The MCM Letter plainly discloses that if Plaintiff pays

under Options 1 or 2, MCM will credit report the account as “Paid in Full for

less than the full balance,” and if she pays the full balance under Option 3,

MCM will report the account as “Paid in Full.” MCM denies the bizarre and

contrived reading of the MCM Letter suggested by Plaintiff in this paragraph. A

factual basis for these conclusions drawn by Plaintiff in her attempt to craft a

claim premised on her willful blindness of the plain language in the MCM

Letter is demanded of Plaintiff.

       23.   Denied.   The MCM Letter plainly discloses that if Plaintiff pays

under Options 1 or 2, MCM will credit report the account as “Paid in Full for

less than the full balance,” and if she pays the full balance under Option 3,



                                        7
       Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 8 of 20



MCM will report the account as “Paid in Full.” MCM denies the bizarre and

contrived reading of the MCM Letter suggested by Plaintiff in this paragraph. A

factual basis for these conclusions drawn by Plaintiff in her attempt to craft a

claim premised on her willful blindness of the plain language in the MCM

Letter is demanded of Plaintiff.

      24.   Denied.    The MCM Letter plainly discloses that if Plaintiff pays

under Options 1 or 2, MCM will credit report the account as “Paid in Full for

less than the full balance,” and if she pays the full balance under Option 3,

MCM will report the account as “Paid in Full.” MCM denies the bizarre and

contrived reading of the MCM Letter suggested by Plaintiff in this paragraph. A

factual basis for these conclusions drawn by Plaintiff in her attempt to craft a

claim premised on her willful blindness of the plain language in the MCM

Letter is demanded of Plaintiff.

      25.   Denied.    The MCM Letter plainly discloses that if Plaintiff pays

under Options 1 or 2, MCM will credit report the account as “Paid in Full for

less than the full balance,” and if she pays the full balance under Option 3,

MCM will report the account as “Paid in Full.” MCM denies the bizarre and

contrived reading of the MCM Letter suggested by Plaintiff in this paragraph. A

factual basis for these conclusions drawn by Plaintiff in her attempt to craft a

claim premised on her willful blindness of the plain language in the MCM

Letter is demanded of Plaintiff.

      26.   Denied.    The MCM Letter plainly discloses that if Plaintiff pays

under Options 1 or 2, MCM will credit report the account as “Paid in Full for



                                       8
          Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 9 of 20



less than the full balance,” and if she pays the full balance under Option 3,

MCM will report the account as “Paid in Full.” MCM denies the bizarre and

contrived reading of the MCM Letter suggested by Plaintiff in this paragraph. A

factual basis for these conclusions drawn by Plaintiff in her attempt to craft a

claim premised on her willful blindness of the plain language in the MCM

Letter is demanded of Plaintiff.

         27.   Admitted in part and denied in part. MCM admits that the MCM

Letter plainly discloses that if Plaintiff pays under Options 1 or 2, MCM will

report the account as "Paid in Full for less than the full balance", and if she

pays the full balance under Option 3, MCM will report the account as "Paid in

Full".    MCM denies the bizarre and contrived reading of the MCM Letter

suggested by Plaintiff in this paragraph, i.e., the implication that there are

other interpretations of the MCM Letter.

         28.   Admitted in part and denied in part. MCM admits that the MCM

Letter plainly discloses that if Plaintiff pays under Options 1 or 2, MCM will

report the account as "Paid in Full for less than the full balance", and if she

pays the full balance under Option 3, MCM will report the account as "Paid in

Full".    MCM denies the bizarre and contrived reading of the MCM Letter

suggested by Plaintiff in this paragraph, that the payment of less than the full

balance (Options 1 and 2) would result in MCM reporting the account as "Paid

in Full". A factual basis for these conclusion drawn by Plaintiff in her attempt




                                        9
      Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 10 of 20



to craft a claim premised on her idiosyncratic interpretation of the plain

language in the MCM Letter is demanded of Plaintiff.   2


      29.   Denied. MCM denies the MCM Letter is vague and/or ambiguous.

Moreover, this request is a legal conclusion and is denied as such. A factual

basis for these conclusions drawn by Plaintiff in her attempt to craft a claim

premised on her willful blindness of the plain language of the MCM Letter is

demanded of Plaintiff.

      30.   Denied. The allegations in this paragraph are conclusions of law

and denied as such. A factual basis for these conclusion drawn by Plaintiff in

her attempt to craft a claim premised on her idiosyncratic interpretation of the

plain language in the MCM Letter is demanded of Plaintiff.

      31.   Denied.      MCM denies the MCM Letter is false and/or deceptive,

which is a legal conclusion and denied as such.

      32.   Admitted.

      33.   Admitted in part and denied in part. MCM admits that the MCM

offers to help Plaintiff by offering her various options for paying her legally due

and owing debt. MCM denies Plaintiff’s characterization of the MCM Letter. A

factual basis for these conclusion drawn by Plaintiff in her attempt to craft a

2 This argument is even more absurd upon a reading of the MCM Letter in its
entirety "After receiving your final payment, we will consider the account
paid". Clearly, the options are for resolving Plaintiff's delinquent debt. The
first option provides 40% off with payments by August 19, 2016. The second
option is 20% off if payments are made within in 6 months from the date of the
MCM Letter. The third option provides for payments as low as $50 per month
on the balance. Thus, a $50 payment, or a $100 payment, unless satisfying
the balance, would not impact on the reporting of the debt. Again, this
idiosyncratic and bizarre position further undermines the legitimacy of
Plaintiff's claims.

                                        10
         Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 11 of 20



claim premised on her idiosyncratic interpretation of the plain language in the

MCM Letter is demanded of Plaintiff.

      34.     Denied. MCM denies Plaintiff’s characterization of the MCM Letter.

A factual basis for these conclusion drawn by Plaintiff in her attempt to craft a

claim premised on her idiosyncratic interpretation of the plain language in the

MCM Letter is demanded of Plaintiff.

      35.     Denied. MCM denies Plaintiff’s characterization of the MCM Letter.

A factual basis for these conclusion drawn by Plaintiff in her attempt to craft a

claim premised on her idiosyncratic interpretation of the plain language in the

MCM Letter is demanded of Plaintiff.

      36.     Denied. The allegations in this paragraph constitute conclusions

of law and denied as such.

      37.     Denied. The allegations in this paragraph are based on Plaintiff’s

mischaracterization of the MCM Letter.          Therefore, MCM denies these

allegations as they rely on a false premise.

                  ANSWER TO CLASS ACTION ALLEGTATIONS

                                    The Class

   38.        Admitted in part and denied in part. MCM admits that Plaintiff

asserts an individual claim and is attempting to plead a class action against

MCM. MCM denies any liability to Plaintiff or the putative class.

   39.        Admitted in part and denied in part. MCM admits that Plaintiff is

attempting to define a class consisting of all consumers with a Pennsylvania

address that have received collection letters from MCM in substantially the



                                        11
      Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 12 of 20



same form as Exhibit “A” to Plaintiff’s Second Amended Complaint, concerning

debts originally owed to Capital One Bank N.A., which were used primarily for

personal, household, or family purposes, within one year prior to the filing of

this complaint that provide deceptive reporting language.         By way of further

answer, MCM denies the existence of other persons similarly situated and

denies violating the FDCPA as to Plaintiff or her speculative class.

      40.   Denied. The nature of this allegations does not require a response.

To the extent a response is required, the allegation is denied.

                                  Numerosity

      41.   Denied.     MCM denies that Plaintiff asserts neither a valid

individual claim nor a viable class claim against MCM, as the allegations in

this paragraph are based solely on information and belief, in lieu of facts.

MCM denies the existence of other persons similarly situated and denies her

speculative class satisfies the requirements of Fed. R. Civ. P. 23.       A factual

basis for these conclusory allegations is demanded of Plaintiff.         By way of

further response, MCM denies the letter sent to Plaintiff or her speculative

class violates any provision of the FDCPA. MCM leaves Plaintiff to her burden

of proof as to numerosity.

      42.   Admitted in part and denied in part. MCM admits that the MCM

Letter is to be evaluated by the objective standard of the reasonable least

sophisticated consumer, who is imbued with the ability to read the MCM Letter

in its entirety and comprehend its content with requisite due care.         Unless

otherwise admitted, MCM denies the allegations in this paragraph.



                                        12
         Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 13 of 20



      43.     Denied.    MCM denies the ascertainability of the fail-safe class

because the determination of whether each debt for each theoretical member of

the class was incurred primarily for personal, household or family purposes

presents a grossly undue burden and an unascertainable class.

                        Common Questions of Law and Fact

      44.     Denied. MCM denies that there exists questions of law and fact

which are common to the putative class and which predominate over questions

affecting the individual members of the alleged class. In fact, MCM's potential

defenses to the class claim require an individual inquiry into each specific

putative class member to determine the specific nature of their respective debt,

or whether other defenses apply to each theoretical class member. This will

require individualized mini-trials as to each potential member of the fail-safe

class within the trial.    MCM further denies it violated the FDCPA or that

Plaintiff's purported injuries or damages were a result of its alleged actions.

MCM also denies that Plaintiff is entitled to any such relief, on either an

individual or class basis in the absence of any viable claim.       MCM further

denies that the FDCPA enables private litigants to secure restitution,

declaratory or injunctive relief, even in the class context. MCM leaves Plaintiff

to her burden of proof for this assertion, and refers questions of law to the

Court.

                                    Typicality

      45.     Denied. MCM denies typicality as to the putative class, which is

evident on the face of the fail-safe class definition and a factual basis as to the



                                        13
         Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 14 of 20



typicality is demanded of Plaintiff. By way of further response, MCM denies

that Plaintiff does not have interest antagonistic to those of the class. A factual

basis for these conclusory allegations is demanded of Plaintiff.

                 Protecting the Interests of the Class Members

   46.        Denied. MCM lack sufficient information or belief as to the truth

or falsity of the allegation that Plaintiff will fairly and adequately protect the

interest of the putative class or that Plaintiff's counsel possesses the requisite

experience to serve as class counsel. Therefore, MCM denies these allegations

and leaves Plaintiff to her proofs as to her adequacy to represent any class, as

well as the adequacy of her counsel.

      47.     Denied. MCM lacks sufficient information or belief as to the truth

or falsity of the allegation that Plaintiff nor her counsel have any interest,

which might cause them not to vigorously pursue the instant class action

lawsuit. Therefore, MCM denies the allegation and leaves Plaintiff to her proof.



             Proceeding Via Class Action is Superior and Advisable

      48.     Denied. MCM denies the allegations in this paragraph. To the

contrary,    class   treatment   is   grossly   inferior   to   individual   treatments.

Additionally, class treatment would create gross inequities to those subjected

to the class (to the extent such a class could exist). See e.g., Hyderi v. Wash.

Mut. Bank, FA, 235 F.R.D. 390 (N.D. Ill. 2006) ("Precedent teaches that the

availability of statutory damages plus the ability to recover attorneys fees and

costs provides substantial incentives to bring meritorious individual suits.");



                                           14
      Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 15 of 20



see also, 5 Moore's Federal Practice § 23.46[3][a] at 23-27 ("[I]f a claim is based

on law that permits the prevailing party to recover the cost of litigation . . . a

class action is less likely to be the superior method of proceeding").             MCM

further responds that it is clear that individual prosecution of claims under the

FDCPA is not only superior to class treatment, based on the fail safe definition,

individual treatment provide the only recourse to Plaintiff.

      49.     Denied. MCM lacks sufficient information or belief as to the truth

or falsity of the allegation that the members of the Class are generally

unsophisticated individuals, whose rights will not be vindicated in the absence

of a class action. Therefore, MCM denies the allegation and leaves Plaintiff to

her proof.

      50.     Denied.   MCM denies the allegations in this paragraph.            To the

contrary,    class   treatment   is   grossly   inferior   to   individual   treatments.

Additionally, class treatment would create gross inequities to those subjected

to the class (to the extent such a class could exist). MCM further responds

that it is clear that individual prosecution of claims under the FDCPA is

superior to class treatment. Finally, Plaintiff's fear of inconsistent or varying

adjudications and/or standards remains speculative and a conclusion of law,

which is denied.

      51.     Denied. MCM denies the allegations in this paragraph. To the

contrary,    class   treatment   is   grossly   inferior   to   individual   treatments.

Additionally, class treatment would create gross inequities to those subjected

to the class (to the extent such a class could exist). See e.g., Hyderi v. Wash.



                                           15
       Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 16 of 20



Mut. Bank, FA, 235 F.R.D. 390 (N.D. Ill. 2006) ("Precedent teaches that the

availability of statutory damages plus the ability to recover attorneys fees and

costs provides substantial incentives to bring meritorious individual suits.");

see also, 5 Moore's Federal Practice § 23.46[3][a] at 23-27 ("[I]f a claim is based

on law that permits the prevailing party to recover the cost of litigation . . . a

class action is less likely to be the superior method of proceeding").            MCM

further responds that it is clear that individual prosecution of claims under the

FDCPA is superior to class treatment.

      52.    The nature of this allegation does not require a response. To the

extent a response is required, MCM denies it violated the FDCPA and Plaintiff

failed to present facts supporting certification pursuant to Fed. R. Civ. P.

23(c)(4).

      53.    Denied. MCM denies the allegations in this paragraph. To the

contrary,   class   treatment   is   grossly   inferior   to   individual   treatments.

Additionally, class treatment would create gross inequities to those subjected

to the class (to the extent such a class could exist). See e.g., Hyderi v. Wash.

Mut. Bank, FA, 235 F.R.D. 390 (N.D. Ill. 2006) ("Precedent teaches that the

availability of statutory damages plus the ability to recover attorneys fees and

costs provides substantial incentives to bring meritorious individual suits.");

see also, 5 Moore's Federal Practice § 23.46[3][a] at 23-27 ("[I]f a claim is based

on law that permits the prevailing party to recover the cost of litigation . . . a

class action is less likely to be the superior method of proceeding").            MCM




                                          16
       Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 17 of 20



further responds that it is clear that individual prosecution of claims under the

FDCPA is superior to class treatment.

      54.    Denied. MCM denies that Plaintiff's theoretical class suffered any

losses or damages. MCM further denies any violation of the FDCPA. Finally,

MCM further denies that the FDCPA permits private litigants to secure

restitution, declaratory or injunctive relief, even in the class context.

                              ANSWER TO COUNT I

      55.    No response is required to this paragraph as Plaintiff is merely

incorporating the allegations in prior paragraphs by reference. To the extent

that a response is deemed necessary, MCM incorporates its responses to

Paragraphs 1 through 54 as though fully set forth herein at length.

      56.    Denied. MCM denies that the MCM Letter plausibly presents any

materially false and deceptive representations.       Moreover, MCM denies any

violation of the FDCPA.

      57.    Admitted in part and denied in part. MCM admits that Plaintiff

quotes from Section 1692e in this paragraph.          MCM denies that the MCM

Letter contains any false or misleading representations and denies violating

Section 1692e of the FDCPA.

      WHEREFORE, Defendant Midland Credit Management, Inc., respectfully

requests this Honorable Court deem this Answer good and responsive and

provide MCM with all as the Court deems just and equitable.




                                         17
      Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 18 of 20



                      ANSWER TO JURY TRIAL DEMAND

      58.   Admitted in part and denied in part. The nature of this allegation

does not require a response. To the extent a response is required, MCM admits

Plaintiff demanded a jury trial, but denies that Plaintiff can maintain such a

right in the absence of any triable claims.

                           AFFIRMATIVE DEFENSES

                       FIRST AFFIRMATIVE DEFENSE

      MCM's conduct with respect to Plaintiff did not violate the FDCPA.

Therefore, MCM affirmatively asserts that Plaintiff's claim pursuant to the

FDCPA lack any degree of viability and all claims against MCM should be

dismissed or withdrawn.

                      SECOND AFFIRMATIVE DEFENSE

      Even if MCM violated the FDCPA, which is denied, Plaintiff did not incur

any cognizable damages as a result of the alleged conduct of MCM. Therefore,

Plaintiff lacks standing to assert FDCPA claims against MCM.

                       THIRD AFFIRMATIVE DEFENSE

      Any violation of the law or damages suffered by Plaintiff, which Midland

denies, was due to the affirmative actions and/or omissions of Plaintiff or

others and does not give rise to any claim of damages against Midland.

                      FOURTH AFFIRMATIVE DEFENSE

      In the event the Plaintiff is able to adequately plead a violation of the

FDCPA, which Midland denies, her entitlement to statutory damages is capped

at $1,000 per action not per defendant or per violation.       See Goodman v.



                                        18
      Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 19 of 20



People's Bank, et al, 2006 U.S. App LEXIS 31555 (3d Cir. Dec. 21, 2006);

Blandina v. Midland Funding, LLC, 2015 U.S. Dist. LEXIS 12621 (E.D. Pa. Feb.

2, 2015); Brown v. Law Offices of Butterfield, 2004 U.S. Dist. LEXIS 9822, *16

n8 Civil Action No. 03-CV-05850 (ED Pa. May 24, 2004); Wright v. Finance

Service of Norwalk, Inc., 22 F.3d 647, 650-51 (6th Cir. 1994); and Harper v.

Better Business Services, Inc., 961 F.2d 1561, 1563 (11th Cir. 1992).

                       FIFTH AFFIRMATIVE DEFENSE

      For a statement to be deemed violative of any subsection of section

1692e of the FDCPA, the statement must be both misleading and material. It

must induce a consumer to act in a manner that the consumer would

otherwise have not acted but for the statement.        See Jensen v. Pressler &

Pressler and Midland Funding, LLC, No. 14-2808, 2015 U.S. App. LEXIS 11188

(3d Cir. June 30, 2015); Rogozinski v. NCO Fin. Sys., 2012 U.S. Dist. LEXIS

153894 (E.D. Pa. 2012). Plaintiff has not even offered facts showing that the

settlement offers presented in the MCM Letter were misleading and/or

material. Therefore, Plaintiff's claims cannot prevail as a matter of law.

                       SIXTH AFFIRMATIVE DEFENSE

      A plaintiff in a FDCPA action has the burden of proving that the

underlying debt is consumer in nature. See Anderson v. AFNI, Inc., 2011 U.S.

Dist. LEXIS 51368 (E.D. Pa. 2011). As each debt arises out of unique set of

transactions, each putative class member has the burden of proving his or her

debt to be consumer in nature. Plaintiff does not concede to her debt and does

not offer any facts in her complaint showing that the debt was a consumer



                                        19
        Case 2:17-cv-03118-MAK Document 37 Filed 02/05/19 Page 20 of 20



debt.    Rather, Plaintiff simply uses a boilerplate definition in lieu of facts

regarding the nature of the debt obligation. Therefore, the Complaint should

be dismissed or withdrawn.

                       SEVENTH AFFIRMATIVE DEFENSE

        Class treatment is grossly inferior to individual treatment in this case. In

fact, by its very definition, the class is both an impermissible fail-safe class and

the claims are so fact specific that the class is atypical and common questions

of fact and law are lacking.           Therefore, the class allegations should be

dismissed or withdrawn.

        WHEREFORE,        Defendant,      Midland    Credit   Management,      Inc.,

respectfully requests this Honorable Court enter judgment in its favor,

dismissing Plaintiff's class action complaint and any and all other relief as the

Court deems is just and equitable.

                                         Respectfully submitted,

                                         MARSHALL DENNEHEY WARNER
                                         COLEMAN & GOGGIN, P.C.

                                 By:     /s/ Andrew M. Schwartz
                                         Andrew M. Schwartz
                                         2000 Market Street, Suite 2300
                                         Philadelphia, PA 19103
                                         (215) 575-2765 / (215) 575-0856 (f)
                                         AMSchwartz @mdwcg.com
                                         Attorney for Defendant,
                                         Midland Credit Management, Inc.




                                           20
